United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2199
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Jerry Lee Berry, Jr.

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                             Submitted: March 20, 2019
                               Filed: March 26, 2019
                                   [Unpublished]
                                   ____________

Before ERICKSON, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

       Jerry Berry directly appeals after he conditionally pled guilty to being a felon
in possession of a firearm and was sentenced to 188 months in prison. His guilty plea
was conditioned upon his right to appeal the denial of his earlier motion to suppress
the firearm underlying the charge. On appeal, Berry argues that the district court1
based its denial of his suppression motion on clearly erroneous findings.

        Upon careful review, we conclude that the district court did not clearly err in
its relevant findings. See United States v. Bay, 662 F.3d 1033, 1035 (8th Cir. 2011)
(when reviewing denial of motion to suppress, this court reviews questions of law
de novo and factual findings for clear error; denial of motion to suppress will be
affirmed unless it is unsupported by substantial evidence, based on erroneous
interpretation of applicable law, or based on a clear mistake; factfinder’s choice
between two permissible views of evidence cannot be clearly erroneous); see also
United States v. Wright, 739 F.3d 1160, 1166 - 67 (8th Cir. 2014) (district court’s
findings regarding witness credibility deserve great deference and are virtually
unreviewable; district court’s decision to credit witness’s testimony can almost never
be clear error unless it is contradicted by extrinsic evidence or is so internally
inconsistent or implausible on its face that no reasonable factfinder would credit it).
Accordingly, we affirm the judgment of the district court.
                        ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-